 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                   ***
                                                              Case No. 3:21-cv-00176-RFB-CLB
 7   ZANE M. FLOYD,
                                                                   AMENDED ORDER TO
 8                      Plaintiff,                                    PRODUCE FOR
 9            v.                                                   VIDEOCONFERENCE
                                                                  ZANE M. FLOYD, #66514
10   CHARLES DANIESL, et al,
11                      Defendants.
12
        TO:        WILLIAM GITTERE, WARDEN, ELY STATE PRISON, ELY NV
13
14
15          THE COURT HEREBY FINDS that ZANE M. FLOYD, #66514, is presently in custody
16   of the Nevada Department of Corrections, located at Ely State Prison, Ely, Nevada.
17          IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee,
18   shall arrange for and produce ZANE M. FLOYD, #66514, that the hearing on or about
19   Friday, June 25, 2021, at the hour of    1:00 p.m., is vacated and RESET for Monday, June 28,
20   2021 at 1:00 p.m., for an in court             evidentiary hearing with a videoconference by
21   zoomgov technology as to plaintiff's appearance and arrange for his appearance on said date as
22   ordered and directed by the Court entitled above, until ZANE M. FLOYD, #66514, is
23   released and discharged by the said     Court; and that ZANE M. FLOYD, #66514 , shall
24   thereafter be returned to the custody of the Warden, Ely State Prison, Ely, Nevada, under safe
25          DATED
     and secure      this 23rd day of June, 2021.
                conduct.
26
27                                                         __________________________________
                                                           RICHARD F. BOULWARE, II
28                                                         UNITED STATES DISTRICT JUDGE
